internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb hw plr-152911-01 date number release date index number taxpayer statute state plan dear this is in reply to your letter dated date on behalf of taxpayer you requested a ruling concerning the federal tax treatment under sec_104 of the internal_revenue_code the code of benefits received by firefighters from the plan the statute requires that all employees be covered by the disability and preretirement death_benefits under the statute see sec_601 of the statute sec_806 of the statute provides that if an employee who is otherwise eligible to receive the disability benefits is required to terminate the member's regular employment due to a total or occupational injury that is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of the member's employment the member is eligible for the disability amount provided in section sec_806 of the statute states that t he board shall promulgate rules that specify standards for determining whether a member's disability is the result of an injury received while performing official duties or an occupational disease arising out of and in the course of employment the annual disability benefits provided are based on a percentage of a member's annual base salary immediately preceding retirement and an additional percentage if the member has a spouse and dependent_children at the time of the disability sec_803 and b and a and b of the statute the statute provides for joint state and local funding of benefits for firefighters and police officers sec_804 of the statute describes the funding mechanisms to provide disability compensation to employees who qualify for benefits under sec_806 of the statute for employees who participate in the statewide or a locally administered defined_benefit_plan the entire disability benefit is provided from state funds both the state and the local jurisdiction pay a portion of the disability benefits for employees who participate in a locally administered money purchase plan to the extent amounts received by an employee through a money purchase plan are less than the disability benefit determined under sec_803 and sec_806 state funds will pay the difference sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_1_104-1 of the regulations also states that this exclusion does not apply to the amount received either to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness or to the extent that it is in excess of the amount provided in the applicable workmen’s compensation act or acts based on the information submitted representations made and authorities cited we conclude as follows sec_806 of the statute limits benefits to a class of employees with service- incurred injuries or disease and the benefits are not determined with reference to the employee's age length of service or prior contributions accordingly sec_806 of the statute is a statute in the nature of a workmen's_compensation_act benefits paid under sec_806 of the statute as funded partially with state funds and partially through the plan pursuant to sec_804 of the statute are excludable from gross_income under sec_104 of the code amounts received in excess of the benefit amount determined under sec_803 and sec_806 of the statute are not excludable under sec_104 of the code because they are determined by reference to the employee’s age length of service or prior contributions see revrul_72_44 1972_1_cb_31 revrul_80_44 1980_1_cb_34 revrul_85_105 1985_2_cb_53 no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above in particular no opinion is expressed as to the federal tax consequences of the receipt of benefits under the supplemental disability benefits program pursuant to sec_803 and c and sec_803 of the statute this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
